Citation Nr: 0400743	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-00 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the hands and feet, claimed as secondary to Agent Orange 
exposure or on a direct basis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
January 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2001 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The issue of entitlement to service connection for fungus of 
the feet was also denied by the rating decision of 
October 2001.  Disagreement with the denial of that issue was 
submitted in November 2001.  However, the veteran did not 
submit a substantive appeal to this issue, and therefore, it 
is not presently before the Board or reflected on the title 
page.  


FINDINGS OF FACT

1. The veteran has peripheral neuropathy, but not acute or 
subacute peripheral neuropathy.

2. The veteran does not have peripheral neuropathy of the 
hands or feet as a result of exposure to Agent Orange.

3. The veteran did not incur peripheral neuropathy of the 
hands or feet in service.


CONCLUSION OF LAW

Peripheral neuropathy of the hands or feet, including as due 
to exposure to Agent Orange, was not incurred in or 
aggravated by wartime service. 38 U.S.C.A. §§ 1110, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, amended VA's duties to 
notify and to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence necessary to substantiate the claim 
and which portion of the information and evidence the 
claimant is to provide and which portion VA will obtain on 
the claimant's behalf.  In a May 2001 letter, the RO notified 
the veteran of the evidence needed to substantiate a claim 
for service connection, including on a presumptive basis for 
a chronic disease, such as evidence of a current disability, 
evidence of incurrence or aggravation in service, and 
evidence of a relationship between the in-service injury or 
disease and the current disability.  The veteran was notified 
that he had 60 days to submit the requested information.  In 
the November 2002 statement of the case on the issue of 
service connection, the RO cited 38 C.F.R. § 3.159, 
implementing the VCAA, providing actual notice of the 
pertinent VCAA provisions, including what information or 
evidence that the claimant is to provide to VA and what 
information or evidence that VA will obtain on his behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In December 2003, the President signed into law the Veterans 
Benefits Act of 2003, P.L. 108-183, § 701, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately 
after the enactment of the VCAA, supersedes the decision of 
the United States Court of Appeals for the Federal Circuit 
that invalidated a regulatory provision, implementing the 
VCAA, that was cited in the May 2001 letter and the statement 
of the case requiring a response to VCAA in less than the 
statutory one-year period.  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, 7008, 7009, 7 010 
(Fed. Cir. Sept. 22, 2003).  For these reasons, no further 
procedural development is required to comply with the duty to 
notify under the VCAA. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO did obtain the veteran's 
service medical records, and VA medical records identified by 
the veteran.  The veteran submitted private medical records 
and submitted them to VA.  As the veteran has not identified 
any additional evidence pertinent to his claim, not already 
of record, and as there are no additional records to obtain, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with. 


II.  Service Connection 

The veteran and his representative contend that the veteran 
has peripheral neuropathy of the hands and feet due to Agent 
Orange exposure in Vietnam.  

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Such a disability is called "service 
connected." 38 U.S.C.A. § 101(16).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2003).

The veteran served in Vietnam and is presumed to have been 
exposed to Agent Orange.  38 U.S.C.A. § 1116(f).  If a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied:  chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; PCT; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea); and soft- tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  A presumption 
of service connection is afforded only those diseases listed 
in the statute and regulation as having been found by the 
Secretary to have a positive association with exposure to 
certain herbicide agents.  

The veteran was seen by VA on an outpatient treatment basis 
from February 2001 to June 2002.  For the most part, the 
veteran was found to have peripheral neuropathy of an unclear 
etiology.  In March 2001, he underwent a neurology 
consultation.  The examiner's impression was that the veteran 
had a stocking-glove axonal neuropathy.  

In September 2001, the veteran underwent a VA compensation 
and pension examination.  Medical history indicates that he 
served in Vietnam.  According to the veteran, within a few 
months to a few years after service, he first noticed 
numbness of the feet, then in the ankle area, and finally, 
within the last four to five years, numbness of the hands.  
Sensory examination in the lower extremities revealed a 
decreased sensation up to the level of the knee and hardly 
any sensory function below the ankle, bilaterally.  
Subjectively, he had some deficit in the hands only, but none 
above the wrist.  The diagnosis was peripheral neuropathy 
involving a stocking-glove external neuropathy.  The examiner 
was unable to relate the veteran's peripheral neuropathy to 
Agent Orange without speculation.  

As a matter of law, only acute or subacute peripheral 
neuropathy is presumed incurred in service as a result of 
exposure to Agent Orange.  38 C.F.R. 38 C.F.R. § 3.309(e).  
For purposes of presumptive service connection due to 
exposure to certain herbicide agents, acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  Thus, the very fact of the existence and persistence 
of the veteran's peripheral neuropathy during the pendency of 
his claim, many years after service in Vietnam, precludes its 
service connection on a presumptive basis.  Moreover, on the 
basis of reports of the National Academy of Sciences (NAS), 
and all other sound medical and scientific information and 
analysis available to the Secretary, the Secretary has found 
that a presumption of service connection is not warranted for 
chronic peripheral nervous system disorders, 64 Fed. Reg. 59, 
232 (Nov. 2, 1999), or for chronic persistent peripheral 
neuropathy, 67 Fed. Reg. 42,600 (June 24, 2002), 68 Fed. Reg. 
27,630 (May 20, 2003).  Moreover, the Agent Orange Act of 
1991, the law authorizing presumptions of service connection 
for certain diseases based on exposure to certain herbicides 
mandates that whenever the Secretary determines, based on 
"sound medical and scientific evidence, that a positive 
association exists between exposure of humans to an herbicide 
agent used in support of U.S. and allied military operations 
in Vietnam during the Vietnam era and a disease, the 
Secretary will publish regulations establishing a presumptive 
service connection for that disease. 64 Fed. Reg. 59,233 
(Nov. 2, 1999).

It is because of the Secretary's specific finding that a 
presumption is not warranted for chronic peripheral 
neurological disease and the concomitant requirement that he 
promulgate a presumption when the scientific evidence is of 
the requisite quality that the veteran does not warrant 
service connection for peripheral neuropathy based on Agent 
Orange exposure.  

Taking the evidence all together, the Board must conclude 
that the veteran does not have acute or subacute peripheral 
neuropathy.  A presumption of service connection is not 
provided for the peripheral neuropathy the veteran has. 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

Nevertheless, the United States Court of Appeals for the 
Federal Circuit (CAFC) has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude a claimant from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  
Service medical records are devoid of findings, treatment, or 
diagnoses of peripheral neuropathy in service.  After 
service, the first medical evidence of record of peripheral 
neuropathy is in 2001, over thirty years after service 
discharge.  The veteran maintains in his substantive appeal 
of January 2003, that he sought medical treatment from his 
family physician (who has subsequently died and whose records 
are unavailable) after he became aware that the condition was 
not transitory in nature.  There was no neuropathic condition 
noted in service, consequently, he cannot establish 
continuity of symptomatology of a current disorder with a 
condition noted in service.  Unfortunately, there is no 
medical evidence of record which associates the veteran's 
peripheral neuropathy with service and the only person who 
directly relates his peripheral neuropathy to service is the 
veteran himself.  It is well established that laypersons 
cannot provide competent evidence when an expert opinion is 
required.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the veteran does not have a disease associated with 
exposure to Agent Orange and amenable to a presumption of 
incurrence in service on that basis.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  He has not 
produced medical or scientific evidence sufficient to show 
that his peripheral neuropathy of the hands and feet result 
from exposure to Agent Orange without a legal presumption of 
such an association.  He has not produced other evidence 
showing that he now has a peripheral neuropathy of the hands 
and feet that began in service. 38 C.F.R. § 3.303.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply. 

ORDER

Entitlement to service connection for peripheral neuropathy 
of the hands and feet is denied.

____________________________________________
	GEORGE E. GUIDO, JR.  
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



